)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S COMMENT
Claims 1-4 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The proposed amendments have been made to address mere formal matters not affecting the scope of the claims.

In the Claims:
Claims 1-2 have been amended to recite the following:
--
1. A clear skin supplement/medicinal component for acne comprising: an orally administered dosage comprising of between about 3000 - 9000 mg of a Chinese medicinal composition, comprising by ratio: 
around 3.8 - 7.6% of each of Prunus persica, Carthamus tinctorius, Angelica dahurica, Gleditsia sinensis, Viola yedoensis, Paeonia sujfruticosa, and Gardenia jasminoides; 
Oldenlandia diffusa and Scutellaria baicalensis; 
around 3.8 - 5.7% of Salvia miltiorrhiza ; 
around 2.5 5.7% of Phellodendron amurense; 
around 2.5 - 7.6% of Gentiana scabra ; and 
around 0 - 7.6% of each of Taraxacum mongolicum and any one of Lonicera japonica, Rhizoma coptidas, and Sophora flavescens.

2.  The supplement according to claim 1, wherein the Chinese medicinal composition also comprises by ratio between 0 - 3.8% of each of Zingiber officinale and Glycyrrhiza uralensis; and 0 - 5.7% of Angelica polymorpha.
--

Relevant and Prior Art Made of Record (with reasons for allowance)
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Australian Govt. Dept of Health, “Zilch” ARTG Product Summary, 2018, 2 pages (of record as cited on IDS) – the reference is considered the closest prior art teaching a composition containing amounts of the individual component materials instantly claimed, however the (the claims are allowable) as the prior art and the reference do not teach or reasonably suggest the instant proportions or within a  2-9 gram dosage form and does not teach compositions optionally lacking Taraxacum mongolicum, Lonicera japonica, Rhizoma coptidas, and/or Sophora flavescens, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        )